Citation Nr: 0522894	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an extension of temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for a 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty in the Army from February 
1964 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which denied a temporary 
total evaluation beyond June 30, 1993, for the veteran's left 
shoulder surgery.  In February 2005, the veteran testified at 
a Travel Board hearing before the undersigned member of the 
Board. 


FINDINGS OF FACT

1.  On May 6, 1993, the veteran underwent surgery on his 
service-connected left shoulder disability.

2.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from May 6, 1993, through June 30, 1993, 
based on surgical treatment of the left shoulder requiring 
convalescence.

3.  Following June 30, 1993, the veteran's left shoulder 
disability was manifested by weakness with inability to lift 
heavy objects or perform repetitive overhead work.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
beyond June 30, 1993, for convalescence from surgical 
treatment for a service-connected left shoulder disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.30 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in July 
2002 and October 2003 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from July 2002 and October 2003 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from July 2002 and October 2003 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SOC dated in October 2003.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See , e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination was provided in January 1994 
which addressed the condition of the veteran's left shoulder 
at that time.  Service, private, and VA medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Entitlement to an extension of temporary total 
evaluation

The veteran seeks an extension of his temporary total 
evaluation for his left shoulder surgery beyond June 30, 
1993.  Service connection for a left shoulder disability was 
initially granted by RO decision in August 2000.  A 20 
percent rating was assigned at that time, effective May 2, 
1990.  On May 6, 1993, the veteran underwent a left shoulder 
rotator cuff repair, and a temporary total evaluation was 
assigned from the date of the surgery through June 30, 1993.  
The previous 20 percent rating was assigned from July 1, 
1993.  In December 2003, the RO granted an increased rating 
of 30 percent for the left shoulder disability, effective 
July 30, 2003.  This rating is presently in effect.

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight-
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30(a).  Under 38 C.F.R. § 4.30(b), a total rating of one, 
two, or three months beyond the initial three months may be 
extended under any of the three conditions above.  Extensions 
of one or more months up to six months beyond the initial six 
months period may be made under the second or third condition 
indicated above or upon approval of the Adjudication Officer.

Notations in the medical records as to a veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  In Felden v. West, 11 Vet. App. 427 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Id. 
at 430 (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  In other 
words, the purpose of a temporary total evaluation under the 
criteria of 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.

A review of the medical evidence shows that the veteran 
underwent surgery for a left shoulder rotator cuff repair on 
May 6, 1993.  Private medical records from Kaiser Permanente 
dated May 12, 1993, note the veteran doing reasonably well.  
The wound was clean and staples were removed, with pendulum 
exercises being started.  Unrelated carpal tunnel 
difficulties were indicated at this time.  The veteran's 
physician, Dr. Kevin Moore, noted that the veteran was not to 
use the left upper extremity and would be disabled from May 
17, 1993, to July 1, 1993.  Left hand carpal tunnel release 
surgery was performed in June 1993.  Other notes from June 
1993 show left shoulder range of motion of 90 degrees of 
flexion, 36 degrees of extension, and 40 degrees of 
abduction.  Strength was indicated as poor, but sensation was 
normal to the shoulder.  It was reported that the veteran had 
fallen on his arm twice, and used his hands in working in 
connection with car repair, gardening, and wood work.  Range 
of motion and strengthening exercises were prescribed.  In 
July 1993 the left shoulder was indicated as being weak but 
with decreased pain.  There was extension to 170 degrees 
passively and actively with assistance.  Tenderness over the 
anterior shoulder was indicated.  

Treatment records show the veteran attending physical therapy 
from July 1993 to October 1993, with full range of motion 
being indicated in September 1993.  Other notes from 
September 1993 indicate that the veteran was doing well with 
no major complaints and strength gradually improving.  
Extension was 150 degrees and the wound was well-healed.  Dr. 
Moore noted at this time that the veteran was not to do any 
repetitive lifting or reaching with his left arm, and was 
disabled until November 1, 1993.  Records from October 1993 
show the veteran reporting his shoulder strength was about 
the same as before the surgery.  He had extension of 170 
degrees with some pain.  Dr. Moore noted at this time that 
the veteran was not to do any repetitive overhead reaching or 
lifting with the left shoulder, and was not to lift weight 
greater than 30 pounds with the left shoulder.  He was 
indicated as being disabled until March 1, 1994.          

At a VA examination in January 1994, the veteran complained 
of pain in both shoulders and said he could not work with his 
arms overhead.  He felt his arm strength had decreased, and 
he had pain in his shoulders if he attempted to keep his arms 
in an elevated position.  On physical examination, he had 
external rotation of 70 degrees in both shoulders with his 
arms at his side.  Glenohumeral abduction passively was 90 
degrees on each side and internal rotation was symmetrical.  
He was able to hold each arm against gravity at 90 degrees 
and bring it to his side without collapse, indicating that 
the rotator cuff was functioning on each side.
X-rays of the left shoulder showed normal glenohumeral joint 
spacing and two Mitek suture anchors in place in the region 
of greater tuberosity.  The examiner's impression was status 
post bilateral rotator cuff repairs with residual subjective 
impingement.  

Records from Kaiser Permanente show the veteran reporting 
pain and weakness in both shoulders in February 1994.  He 
said he was improved from his surgery but was still unable to 
perform his normal maintenance duties at the school where he 
worked.  Left shoulder extension was to 165 degrees, but he 
experienced pain upon resisted abduction.  Forward elevation 
also caused pain.  Notes from March 1994 show similar 
findings with pain on any attempts at overhead motion.  Job 
modification was recommended so he could return to his 
previous maintenance work.  Dr. Moore indicated that the 
veteran was not to perform repetitive overhead activities at 
this time, and should not lift weight greater than 40 pounds.  

Notes from Dr. S. Mesrobian dated in March 1994 indicate that 
the veteran still complained of pain and weakness in both 
shoulders, and had improved since his surgery but still felt 
that he was unable to perform his usual occupation.  It was 
noted that he was not to engage in repetitive overhead 
lifting or reaching, and was not to lift over 40 pounds.  He 
was indicated as being disabled from February 16, 1993, to 
June 1, 1994.  

Records from Kaiser Permanente dated in June 1994 note the 
veteran doing about the same and complaining of weakness and 
loss of endurance with overhead activities.  No strength 
deficit was found on physical examination, and there was no 
restriction of range of motion.  It was indicated by Dr. 
Moore that the veteran could return to work with avoidance of 
repetitive overhead activities.  

In a letter dated in December 2003, Dr. Moore stated that the 
amount of time for the veteran's tear, rehabilitation, 
surgery, and post-operative course for his left shoulder 
rotator cuff repair surgery was from February 16, 1993, to 
June 1, 1994.  Dr. Moore stated that the surgery provided 
good relief of pain but incomplete relief as far as shoulder 
strength.  The overall course was also delayed by coexisting 
carpal tunnel syndrome.  Dr. Moore indicated that he normally 
had patients avoid repetitive or overhead activities for six 
months if they had a fairly physical job, which the veteran 
did.

At a hearing in February 2005, the veteran testified that he 
was hospitalized for one to three days following his 1993 
left shoulder surgery.  He said his treating physician put 
him on recovery for approximately one year because he worked 
as a maintenance man for a private school and did a lot of 
heavy lifting.  He indicated that he had not undergone any 
subsequent left shoulder surgeries, but was checked up on 
periodically.  He said he could not have returned to work on 
July 1, 1993, due to an inability to do heavy lifting, and 
actually returned to work in February 1994.

In reviewing the medical evidence of record, the Board has 
considered the veteran's contentions that additional 
convalescence was required beyond June 30, 1993 for his left 
shoulder rotator cuff repair surgery because he was unable to 
return to his previous job due to weakness in his left 
shoulder and inability to lift heavy objects and perform 
overhead work.

However, the medical evidence of record generally indicates 
gradual improvement in the veteran's postoperative left 
shoulder condition during the months following his surgery in 
May 1993.  Although he was not able to return to his previous 
work until February 1994, it was not indicated that he could 
not engage in some type of employment.  The medical evidence 
of record merely suggested that he should not perform duties 
which involved heavy lifting or repetitive overhead 
activities.

Although the veteran continued to experience symptoms and 
required rehabilitation for his shoulder following his 
surgery, there is no evidence which shows that his left 
shoulder required additional convalescence, resulted in 
severe postoperative residuals (such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches, 
regular weight-bearing being prohibited), or required 
immobilization by cast of one major joint or more, as 
required for extension of a temporary total evaluation.  
38 C.F.R. § 4.30.  The Board has considered the statements of 
disability submitted by Drs. Moore and Mesrobian, but finds 
them insufficient to establish entitlement to an extension of 
a temporary total evaluation as the veteran's disability as 
of July 1, 1994, failed to meet the criteria set forth in 
38 C.F.R. § 4.30 for extension.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an extension of the 
temporary total evaluation beyond June 30, 1993, for the 
veteran's service-connected left shoulder disability.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic following surgery.  The appropriate schedular 
rating is intended to cover this situation.  In reaching its 
determination, the Board has carefully considered the 
veteran's contentions and the application of the benefit-of-
the-doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for a 
service-connected left shoulder disability is denied.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


